UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7285


ERIC LE’WELTON BENNETT,

                Plaintiff - Appellant,

          v.


NEW HANOVER COUNTY, Detention Facility; NEW HANOVER COUNTY,
Detention Facility Employees; PRISON HEALTH SERVICES,

                Defendants - Appellees,

          and


DONNA BRAMEN, LIEUTENANT WHITMORE; LIEUTENANT DOWDY,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-ct-03059-D)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eric Le’Welton Bennett, Appellant Pro Se. Sarah L. Buthe, WOMBLE,
CARLYLE, SANDRIDGE & RICE, PLLC, Raleigh, North Carolina; Kathryn
Stewart Lehman, James Carlton Thornton, PARKER, POE, ADAMS &
BERNSTEIN, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Le’Welton    Bennett    appeals    the    district   court’s

orders denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We

have     reviewed    the   record     and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    Bennett v. New Hanover Co., Detention Facility, No. 5:06-

ct-03059-D (E.D.N.C. filed July 13, 2006, entered July 14, 2006;

Dec. 11, 2006; July 24, 2007; & July 31, 2007).               We dispense with

oral     argument   because     the   facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                      - 2 -